Citation Nr: 0731835	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-17 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for uterine fibroids with right ovarian cyst. 

2.  Entitlement to an initial compensable disability 
evaluation for furunculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from January 2000 to January 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her May 2005 substantive appeal, the veteran stated that 
the symptoms of her uterine fibroids had worsened since her 
September 2003 VA examination.  She reported undergoing 
surgery for this condition in November 2004, and that she 
still had symptoms that could not be controlled by continuous 
medication.  She also reported seeing Dr. "B"., a private 
physician.  

The records from the veteran's November 2004 surgery and from 
Dr. B. are not of record.  Therefore, a remand is necessary 
to obtain these records.  

Additionally, the veteran's VA examination is four years old, 
and she asserts that her condition has worsened since that 
time.  VA is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
This duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

With regard to the veteran's furunculosis claim, the veteran 
described scars on her thighs in her May 2005 substantive 
appeal.  The veteran's September 2003 VA examination did not 
assess the veteran's thighs.  She was diagnosed with chronic 
furunculosis with residuals, but the scars, if any, were not 
described.  The veteran's furunculosis is evaluated under 
Diagnostic Code (DC) 7819, benign skin neoplasms.  Under DC 
7819, the rater is instructed to rate the disability as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801 - 7805), or impairment of function.  38 C.F.R. 
§ 4.118.  The VA examination does not provide enough 
information about the veteran's disability to properly assess 
it under the DCs for scars.  Therefore, a new VA examination 
must be scheduled.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
release forms for Dr. B. and the health 
care provider that performed her November 
2004 uterine fibroid surgery.  After 
securing the appropriate releases, the RO 
should obtain the veteran's records.  

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  The RO must schedule the veteran for 
a VA examination to assess the current 
severity of her uterine fibroids and 
furunculosis.  The claims folder must be 
made available for the examiner(s) to 
review, who must note in his or her 
report whether such a review was 
accomplished.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
her claims.  

All pertinent symptomatology and findings 
must be reported in detail.  In 
particular, the examiner(s) should state 
whether the veteran's symptoms from 
uterine fibroids can be controlled 
through continuous medication.  

The examiner(s) should provide a 
comprehensive description of the 
veteran's scars from furunculosis, 
including whether the scars are painful.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



